[UNPUBLISHED]
PER CURIAM.
Arkansas inmates Troy Roddy and Reginald R. Early appeal from the district court’s1 28 U.S.C. § 1915A(b)(l) dismissal of their 42 U.S.C. § 1983 complaint. Having carefully reviewed the record and appellants’ brief, we agree with the district court that, for the reasons the court explained, the complaint failed to state a claim. See Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam) (de novo review). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.